Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (7989090).
Regarding claims 1, 19 and 21, Thompson teaches an OLED, as seen in fig. 1, the OLED having a layer having  the following structure:

    PNG
    media_image1.png
    281
    350
    media_image1.png
    Greyscale

wherein a fourth distance is the distance between the atom in R1 that is the farthest away from M2 to the atom in R4 that is the farthest away from M2; (R1-R4 is independently selected from the group consisting of an aliphatic moiety, aryl moiety, heteroaryl moiety, and macrocycle moiety; thus, any carbon can be chosen) wherein a fifth distance is the distance between the atom in R2 that is the farthest away from M2 to the atom in R3 that is the farthest away from M2; wherein the fourth distance is longer than the fifth distance by at least 1.5 A (R1-R4 is independently selected from the group consisting of an aliphatic moiety, aryl moiety, heteroaryl moiety, and macrocycle moiety; thus, any carbon can be chosen; further, a carbon is 1.5 A).

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (10135008).
Regarding claims 1-21, Lin teaches an OLED, as seen in fig. 1, the OLED having a layer having the following structure:


    PNG
    media_image2.png
    354
    352
    media_image2.png
    Greyscale


wherein a fourth distance is the distance between the atom in R1 that is the farthest away from M2 to the atom in R4 that is the farthest away from M2; (RA-RD  are each independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; thus, any carbon can be chosen) wherein a fifth distance is the distance between the atom in R2 that is the farthest away from M2 to the atom in R3 that is the farthest away from M2; wherein the fourth distance is longer than the fifth distance by at least 1.5 A (RA-RD  are each independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof: thus, any carbon can be chosen; further, a carbon is 1.5 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894